929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William L. BARRETT, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  United States Air Force;  WilfordHall Medical Center;  James W. Bagnall;  ClintonE. Baisden;  John L. Eady;  JosephWilliam Myers, Defendants-Appellees.
No. 90-1858.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1991.Decided March 21, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-87-53-5-CIV)
William L. Barrett, appellant pro se.
Rudolf A. Renfer, Jr., Assistant United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William L. Barrett appeals from the district court's order granting defendants' summary judgment motion on his Federal Tort Claims Act, 28 U.S.C. Secs. 1346(b), 2671 et seq., claim alleging that the defendants forced him to undergo unnecessary chemotherapy and concealed and falsified his medical records in order to cover up evidence of medical malpractice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barrett v. United States, CA-87-53-5-CIV (E.D.N.C. Sept. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED